 1                                      UNITED STATES DISTRICT COURT
 2                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4       UNITED STATES OF AMERICA,                                    CASE NO. 1:10-CR-178 AWI-2
 5                                Plaintiff
                                                                      ORDER FOR RESPONSE TO MOTION
 6                      v.                                            FOR EARLY TERMINATION OF
                                                                      SUPERVISED RELEASE
 7       DANIEL DIAZ,
 8                                Defendant
 9

10

11            Defendant Bruce Olson proceeding is pro se and now moves for early termination of
12 supervised release under 18 U.S.C. § 3583.1 See Doc. No. 71. The United States Probation Office

13 for the Eastern District of California has filed a response to Defendant’s motion. See Doc. No. 72.

14 The Probation Office opposes early termination. See id. The Court finds that it is appropriate for

15 the United States to file a response, and for Defendant to be given the opportunity to file a reply.

16            Accordingly, IT IS HEREBY ORDERED that:
17 1.         The United States shall file a response to Defendant’s motion within twenty-one (21) days
18            of service of this order;2 and
19 2.         Defendant may file a reply to the United States’ response within fourteen (14) days of
20            service of the United States’ response.3
21
     IT IS SO ORDERED.
22

23 Dated: February 11, 2019
                                                           SENIOR DISTRICT JUDGE
24

25
     1
       Defendant did not cite § 3583. However, because Defendant is proceeding pro se, the Court view his motion as
26   based on § 3583.
     2
       18 U.S.C. § 3583(e) incorporates factors identified in 18 U.S.C. § 3553 to be considered in evaluating a request for
27   early termination. To the extent that the United States or the United States Probation Office opposes early
     termination, their response shall address the relevant factors.
     3
28     If, after the Court reviews the submissions of the parties, the Court determines that a hearing is necessary, the Court
     will set a hearing date at that time.
